FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of September 2011 Commission File Number 0-16174 TEVA PHARMACEUTICAL INDUSTRIES LIMITED (Translation of registrant's name into English) 5 Basel Street, P.O. Box 3190 Petach Tikva 49131Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-Fx Form 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): - 1 - Website: www.tevapharm.com TEVA AND ALCOBRA ANNOUNCE PHASE II TRIAL OF NOVEL, NON-STIMULANT MG01CI FOR ADHD MEETS PRIMARY ENDPOINT Product Demonstrated Favorable Safety and Tolerability Profile Jerusalem, Israel, September 7, 2011 - Teva Pharmaceutical Industries Ltd. (NASDAQ: TEVA) and Alcobra Ltd. announced today top-line results from a six week, randomized, placebo-controlled, Phase II multi-center study designed to assess the safety and efficacy of MG01CI in adults with attention deficit hyperactivity disorder (ADHD).Results showed MG01CI met the primary efficacy outcome, demonstrating a significant improvement on the Conners’ Adult ADHD Rating Scale-Investigator Rated Total ADHD Symptoms Score (CAARS-INV) compared to placebo (p<0.03). In the study, 56 percent of subjects treated with MG01CI experienced an improvement in their CAARS-INV score of at least 25 percent, compared to 36 percent of patients in the placebo group (p<0.03).Additionally, 44 percent of the subjects treated with MG01CI demonstrated an improvement of more than 40 percent in their CAARS-INV score versus only 25 percent in the placebo group (p<0.04). MG01CI was well tolerated, with no drug-related serious adverse events reported and no clinically or statisticallysignificant differences in adverse event profiles between the MG01CI and placebo treatment arms.
